Citation Nr: 0623158	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from January 1947 
to November 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant was scheduled to attend a Board hearing at the 
local RO before a Veterans Law Judge on April 25, 2006, but 
failed to appear.


FINDING OF FACT

Bilateral foot condition was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service.


CONCLUSION OF LAW

Bilateral foot condition was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in April 
2003 and June 2003, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
April 2003 and June 2003 letters advised the veteran to send 
additional information or evidence within 30 days of the date 
of the letter and that he should make sure VA receives 
additional evidence within one year from the date of the 
letter.  The veteran was also advised to let VA know if there 
is evidence or information that he thought would help support 
his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in April 2003 and June 2003 prior to 
the rating decision.  The veteran did receive proper VCAA 
notice prior to the initial rating decision denying his 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  See 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran has contended that he developed bilateral foot 
condition when he was stationed in Korea.

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include the veteran's 
service medical records, VA clinical records, and voluminous 
post-service private treatment reports.  Service medical 
records are silent for any references to the veteran having 
any foot condition.  Records from private medical providers 
disclose that the veteran began to receive treatment for a 
chronic foot condition in the mid-1980s, well over three 
decades after his separation from military service. Plantar 
warts, verrucae, and seborrheic dermatitis are among the 
conditions for which he has received care. None of the 
veteran's medical records contain any indication that these 
bilateral foot conditions are etiologically related to his 
active-duty service.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
However, in the present case an examination is not required 
as the evidence does not contain competent lay or medical 
evidence that indicate the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service.

Finally, the Board notes that the veteran's assertions are 
insufficient to support a grant of service connection.  The 
Board does acknowledge medical records referencing the 
veteran's current foot condition to active-duty service.  
However, this is not a medical opinion as to causation of the 
veteran's foot condition, but rather a medical history 
provided by the veteran.  It is undisputed that a lay person 
is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, given the evidence of record, 
the Board finds that the veteran's assertions are 
insufficient to establish a relationship between his service 
and current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Consequently, the veteran's claim must be 
denied.

Accordingly, the Board concludes that here was no 
relationship between the veteran's military service and his 
subsequent development of bilateral foot condition.  The 
evidence is not so evenly balanced that here is doubt as to 
any material issue.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107, 7104; 38 C.F.R. §§  3.102, 3.303, 3.304.

ORDER

Service connection for bilateral foot condition is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


